Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob LaCombe (Reg. no. 63,036) on 3/7/22.

The application has been amended as follows: please amend claims 1, 4, 8, 11, 15 and 18.

1.	(Currently Amended) A method for processing computing tasks, the method comprising:
sending, by a system to a plurality of client devices, one or more client applications including program code for an interactive application and a machine learning application, the plurality of client devices forming a volunteer computing grid, the program code, when executed by processors of the plurality of client devices, respectively, causes the plurality of client devices to:

request, using the generated user interface for the interactive application, inputs from respective users of the plurality of client devices;
receive the requested inputs; 
process, using computing resources of the plurality of client devices, respectively, at least part of the machine learning application, including to:
	iteratively process, based on the received inputs, a machine learning algorithm of the machine learning application, wherein the requested inputs include pattern recognition inputs or training data inputs; and
	modify the machine learning algorithm based on the iterative processing of the received inputs; and
transmit data indicating the received inputs and including the processing of at least part of the machine learning application; and 
receiving and processing, by the system, the data, from the plurality of client devices in the volunteer computing grid, indicating the received inputs and including the processing of at least part of the machine learning application to generate results for the computing tasks. 

4.	(Canceled) 



a communication interface configured to:
send, to a plurality of client devices, one or more client applications including program code for an interactive application and a machine learning application, the plurality of client devices forming a volunteer computing grid, the program code, when executed by processors of the plurality of client devices, respectively, causes the plurality of client devices to:
generate a user interface for the interactive application; 
request, using the generated user interface for the interactive application, inputs from respective users of the plurality of client devices;
receive the requested inputs; 
	process, using computing resources of the plurality of client devices, respectively, at least part of the machine learning application, including to:
		iteratively process, based on the received inputs, a machine learning algorithm of the machine learning application, wherein the requested inputs include pattern recognition inputs or training data inputs; and
	modify the machine learning algorithm based on the iterative processing of the received inputs; and
transmit data indicating the received inputs and including the processing of at least part of the machine learning application; and 
receive the data indicating the received inputs and including the processing of at least part of the machine learning application; and 


11.	(Canceled)

send, to a plurality of client devices, one or more client applications including second program code for an interactive application and a machine learning application, the plurality of client devices forming a volunteer computing grid, the second program code, when executed by processors of the plurality of client devices, respectively, causes the plurality of devices to:
generate a user interface for the interactive application; 
request, using the generated user interface for the interactive application, inputs from respective users of the plurality of client devices;
receive the requested inputs;
process, using computing resources of the plurality of client devices, respectively, at least part of the machine learning application, including to:
	iteratively process, based on the received inputs, a machine learning algorithm of the machine learning application, wherein the requested inputs include pattern recognition inputs or training data inputs; and
	modify the machine learning algorithm based on the iterative processing of the received inputs; and
transmit data indicating the received inputs and including the processing of at least part of the machine learning application; and


18.	(Canceled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 8 and 15.

Cusack et al. (NPL “Volunteer Computing Using Casual Games” (Published Jan. 2006), teaches Volunteering Computing that is a form of distributed computing which seeks to harness the computational power of individuals form around the world for free. A project is implemented as an interesting casual game, it attracts people who are interested in the project itself, but also those who enjoy playing the game, regardless of whether or not they are about the project. The casual games are designed with no technical knowledge is required of players, deploying the game requires minimal effort and extending the game to solve other programs is straightforward.


The features “sending, by a system to a plurality of client devices, one or more client applications including program code for an interactive application and a machine learning application, the plurality of client devices forming a volunteer computing grid, the program code, when executed by processors of the plurality of client devices, respectively, causes the plurality of client devices to: generate a user interface for the interactive application; request, using the generated user interface for the interactive application, inputs from respective users of the plurality of client devices; receive the requested inputs; process, using computing resources of the plurality of client devices, respectively, at least part of the machine learning application, including to: iteratively process, based on the received inputs, a machine learning algorithm of the machine learning application, wherein the requested inputs include pattern recognition inputs or training data inputs; and modify the machine learning algorithm based on the iterative processing of the received inputs; and transmit data indicating the received inputs and including the processing of at least part of the machine learning application; and receiving and processing, by the system, the data, from the plurality of client devices in the volunteer computing grid, indicating the received inputs and including the processing of at least part of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TAMMY E LEE/Primary Examiner, Art Unit 2195